DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZHANG (US 2013/0335036; cited on IDS).
 	Regarding claim 1, ZHANG discloses a balance charging method for performing a balance charging (abstract) on a plurality of battery cells (212, Fig. 2; ¶ 0021), the balance charging method comprising: 

 	determining a control parameter set (at 622, Fig. 6, ¶ 0044; and at 1050/1060, Fig. 10, ¶ 0106-0107) according to a first value relationship between the voltage parameter and a plurality of first threshold values (“first value relationship” is determined at step 620 in Fig. 6 and step 1040 in Fig. 10, the steps include a plurality of first threshold values, e.g., voltage threshold as disclosed in ¶ 0043 and discharging voltage threshold as disclosed in ¶ 0105), wherein the control parameter set comprises a plurality of second threshold values (e.g., resetting of initial discharging current and charging interval in step 622, Fig. 6; and the resetting or increasing of the detection interval in steps 1050/1060 in Fig. 10); 
 	determining a charging rule of the balance charging (at step 660, Fig. 6, ¶ 0049; and at step 1080, Fig. 10, ¶ 0102) according to a second value relationship between the voltage parameter and the plurality of second threshold values (the flag setting processes 600 and 1000 are repeated after the resetting of the initial discharging current and charging interval in step 622, and the resetting or increasing of the detection interval in steps 1050/1060 in Fig. 10, wherein a “second value relationship” is determined at the next iteration); and 
 	performing the balance charging on the plurality of battery cells according to the charging rule (¶ 0051-0052; ¶ 0109-0110).
 	Regarding claim 2, ZHANG discloses the voltage parameter reflects an average voltage of the plurality of battery cells (¶ 0041-0042).
 	Regarding claim 3, ZHANG discloses determining the control parameter set according to the first value relationship between the voltage parameter and the plurality of first threshold values comprises: comparing the voltage parameter with the plurality of first threshold values (¶ 
 	Regarding claim 4, ZHANG discloses determining the charging rule of the balance charging according to the second value relationship between the voltage parameter and the plurality of second threshold values comprises: comparing the voltage parameter with the plurality of second threshold values (¶ 0043, 0105); and according to a second comparison result, selecting one of a plurality of candidate control parameter sets as the control parameter set (¶ 0044, 0106-0107).
 	Regarding claim 5, ZHANG discloses the charging rule is defined by at least one charging control parameter, the at least one charging control parameter comprises at least one of a first charging control parameter and a second charging control parameter, the first charging control parameter reflects a start condition for the balance charging, and the second charging control parameter reflects an execution time of the balance charging (¶ 0030, 0115-0116).
 	Regarding claim 6, ZHANG discloses a charging device, comprising: 
 	a charging circuit (204, Fig. 2) coupled to a plurality of battery cells (212, Fig. 2; ¶ 0021); and 
 	a charging management circuit coupled to the charging circuit (214, Fig. 2), 
 	wherein the charging management circuit is configured to obtain a voltage parameter of the plurality of battery cells (¶ 0021-0022, 0041-0042; ¶ 0097), 
 	the charging management circuit is further configured to determine a control parameter set (at 622, Fig. 6, ¶ 0044; and at 1050/1060, Fig. 10, ¶ 0106-0107) according to a first value relationship between the voltage parameter and a plurality of first threshold values (“first value relationship” is determined at step 620 in Fig. 6 and step 1040 in Fig. 10, the steps include a 
 	the charging management circuit is further configured to determine a charging rule of a balance charging (at step 660, Fig. 6, ¶ 0049; and at step 1080, Fig. 10, ¶ 0102) according to a second value relationship between the voltage parameter and the plurality of second threshold values (the flag setting processes 600 and 1000 are repeated after the resetting of the initial discharging current and charging interval in step 622, and the resetting or increasing of the detection interval in steps 1050/1060 in Fig. 10, wherein a “second value relationship” is determined at the next iteration), and 
 	the charging management circuit is further configured to control the charging circuit to perform the balance charging on the plurality of battery cells according to the charging rule (¶ 0051-0052; ¶ 0109-0110).
 	Regarding claim 7, ZHANG discloses the voltage parameter reflects an average voltage of the plurality of battery cells (¶ 0041-0042).
 	Regarding claim 8, ZHANG discloses the charging management circuit, in determining the control parameter set according to the first value relationship between the voltage parameter and the plurality of first threshold values, is configured to: compare the voltage parameter with the plurality of first threshold values (¶ 0043, 0105); and according to a first comparison result, select one of a plurality of candidate control parameter sets as the control parameter set (¶ 0044, 0106-0107).
Regarding claim 9, ZHANG discloses the charging management circuit, in determining the charging rule of the balance charging according to the second value relationship between the voltage parameter and the plurality of second threshold values, is configured to: compare the voltage parameter with the plurality of second threshold values (¶ 0043, 0105); and according to a second comparison result, select one of a plurality of candidate control parameter sets as the control parameter set (¶ 0044, 0106-0107).
 	Regarding claim 10, ZHANG discloses the charging rule is defined by at least one charging control parameter, the at least one charging control parameter comprises at least one of a first charging control parameter and a second charging control parameter, the first charging control parameter reflects a start condition for the balance charging, and the second charging control parameter reflects an execution time of the balance charging (¶ 0030, 0115-0116).
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916.  The examiner can normally be reached on Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        September 10, 2021

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        September 10, 2021